DETAILED ACTION

Status of Claims

This election/restriction requirement is in reply to the application filed on 18 July 2018.    Claims 1-20 are currently pending.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to a an interactive system for monitoring and reporting one or more building facilities’ life cycle, maintenance, and metrics audit, comprising one or more sensing modules for collecting operation data of the one or more building facilities; one or more processors configured to: receive and store the collected operation data; simulate a building information model (BIM) of the building using the collected operation data; construct a three-dimensional model of the building using the collected operation data; generate the one or more building facilities’ life cycle, maintenance, and metrics audit reports using the collected operation data; compute a present carbon dioxide emission of the building; and predict a future carbon dioxide emission of the building; one or more communication modules, each electrically connected to one of the processors, for communicating with a control center; wherein the control center comprising one or more networked user interfaces, for accessing and retrieving data from the processors and one or more data tracking systems for automatic, intelligent, remote report re-test and retro- commissioning (RCx), classified in class G06Q 10/063.
II.	Claims 16-17, drawn to a method for monitoring and reporting one or more building facilities’ life cycle, maintenance, and metrics audit, comprising: collecting, with one or more sensing modules, operation data of the one or more building facilities; receiving and storing, with one or more processors, the collected operation data; simulating, with the processers, a building information model (BIM) of the building and construct a three-dimensional model of the building using the collected operation data; generating, with the processers, the one or more building facilities’ life cycle, maintenance, and metrics audit reports using the collected operation data; computing, with the processors, a present carbon dioxide emission of the building; predicting, with the processors, a future carbon dioxide emission of the building; communicating, with one or more communication modules respectively connected to one of the processors, for communicating with the processors and a control center; estimating the heat transfer between the building and external environments by calculating the overall thermal transfer value (OTTV) of surfaces of one or more exterior building walls and roofs including glass lift shafts; measuring, with one or more electrical transformers, electrical and/or voltage of the building facility’s electricity consumption; storing, with one or more electricity storage stations, electrical energy regenerated in one of the building facilities; redistributing the re-generated electrical energy into an electricity distribution network; collecting lift operation data comprising cable tension profile and loading of at least one of the buildings’ lifts with one or more load sensors; wherein each of the load sensors is installed on a suspension means in one of the buildings’ lifts; and collecting noise data for determination of the load distribution evenness of the cables of at least one of the buildings’ lifts with one or more noise sensors; wherein each of the noise sensors is installed on a suspension means in one of the buildings’ lifts, classified in class B66B 5/0025.
III. 	Claims 19-20, drawn to an intelligent system for monitoring and controlling an elevator, comprises: one or more cameras, installed in a lift shaft or a lift car in the lift shaft of the elevator, for capturing videos or images of the lift car or lift shaft; a processor configured to receive the captured videos or images of the lift car or lift shaft from the camera; process the received videos or images; measure the lift movement speeds of the lift cars; predict passenger flow; and detect, using artificial intelligence, abnormal incidents happening inside the lift car or lift shaft; an elevator controller for controlling the lift car; and an unintended car movement protection (UCMP) unit comprising a mechanical rope gripper; wherein the processor is configured to transmit an emergency call to a control center and an emergency instruction signal to the controller or the UCMP unit when one or more abnormal incident is detected, classified in class B66B 5/0012.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination I, has separate utility in wherein the control center comprising one or more networked user interfaces, for accessing and retrieving data from the processors and one or more data tracking systems for automatic, intelligent, remote report re-test and retro- commissioning (RCx) and subcombination II, has separate utility in estimating the heat transfer between the building and external environments by calculating the overall thermal transfer value (OTTV) of surfaces of one or more exterior building walls and roofs including glass lift shafts and measuring, with one or more electrical transformers, electrical and/or voltage of the building facility’s electricity consumption and subcombination III has separate utility in monitoring and controlling an elevator, comprises: one or more cameras, installed in a lift shaft or a lift car in the lift shaft of the elevator, for capturing videos or images of the lift car or lift shaft and  a processor configured to receive the captured videos or images of the lift car or lift shaft from the camera and measuring the lift movement speeds of the lift cars; predict passenger flow and detecting using artificial intelligence, abnormal incidents happening inside the lift car or lift shaft and an elevator controller for controlling the lift car and an unintended car movement protection (UCMP) unit comprising a mechanical rope gripper.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is (571)270-3409.  The examiner can normally be reached on M-F, 8:30 AM to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJAY KONERU/
Primary Examiner, Art Unit 3624